Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-20 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for priority under parent application #16/038,085, filed on July 17, 2018.

 
Drawings
The drawings are accepted.

Claim Objections
Claims 2 and 11 are objected to because of the following informalities: 
Claim 2 recite “said adjacent rack” in line 3. It appears this should read “said adjacent track”. 
Claim 11 recite “said adjacent rack” in line 3. It appears this should read “said adjacent track”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the claim language “said two” in line 20. However, it is unclear what “said two” is referring to. For examination purposes “said two” has been construed as “said two roadbeds”.
Claim 10 recites the claim language “said two” in line 21. However, it is unclear what “said two” is referring to. For examination purposes “said two” has been construed as “said two roadbeds”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cochella (US 20100248586 A1), in view of DeVito (US 20150298014 A1).
Regarding claim 1, Cochella teaches (Fig. 1-4): A track segment (200A-200D) for a model train (110), comprising: a roadbed (300) having first and second ends (annotated Fig. 3A below); first and second rail segments (310, 320) connected to said roadbed (300), each rail segment (310, 320) having a first end proximate said first roadbed end and a second end proximate said second roadbed end (Fig. 3A); a first magnetic device (205) on said first roadbed end (annotated Fig. 3A below), said first magnetic device (205) having a first end facing an adjacent track having a third magnetic device (210)(para. 0028; Fig. 2 and 3A-3D), said first end of said first magnetic device (205) having one of a north and south pole (para. 0026, lines 5-8); wherein said third magnetic device (210) has a first end facing said roadbed (300)(Fig. 2 and 3A-3D), said first end of said third magnetic device (210) having a pole that is opposite, and is therefore attracted to, said first end of said first magnetic device (para. 0026, lines 5-8), said attraction maintaining a connection between said roadbed and said adjacent roadbed after said two roadbeds have been moved into close proximity to one another (para. 0029, lines 6-10). 
Cochella does not explicitly teach a plurality of contacts on said first roadbed end, a first one of said plurality of contacts being electrically connected to said first rail segment, and a second one of said plurality of contacts being electrically connected to said second rail segment; and wherein said plurality of contacts are configured to come into physical contact with adjacent contacts on said adjacent roadbed when said roadbed is connected to said adjacent roadbed, thereby electrically connecting said first rail segment to a third rail segment on said adjacent roadbed, and said second rail segment to a fourth rail segment on said adjacent roadbed.
However, DeVito teaches (Fig. 1-8): a plurality of contacts (44) on a first roadbed (24) end (Fig. 2), a first one (44) of said plurality of contacts being electrically connected (para. 0048) to a first rail segment (34), and a second one (44) of said plurality of contacts being electrically connected to said second rail segment (44’) (para. 0048); and wherein said plurality of contacts (44) are configured to come into physical contact with adjacent contacts (44) on an adjacent roadbed (26) when said roadbed (24) is connected to said adjacent roadbed (26), thereby electrically connecting said first rail segment (34) to a third rail segment (34) on said adjacent roadbed (para. 0048), and said second rail segment (34’) to a fourth rail segment (34’) on said adjacent roadbed (26)(Fig. 2).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use the roadbed and magnetic connection structure of Cochella to support and connect the power supplying rails taught by Devito, in order to provide a magnetic connection between powered rail sections that guides the sections into the proper position for connection.
Regarding claim 2, Cochella and DeVito teach the elements of claim 1, as stated above. Cochella further teaches (Fig. 1-4): a second magnetic device (210) on said first roadbed end (annotated Fig. 3A below), said second magnetic device (210) having a first end (Fig. 3C) facing said adjacent track that has a pole opposite said first end of said first magnetic device (205) (para. 0026; Fig. 2 and 3A-3D) and configured to attract a fourth magnetic device (205) on said adjacent roadbed.
Regarding claim 3, Cochella and DeVito teach the elements of claim 2, as stated above. Cochella further teaches (Fig. 1-4): said first end of said first magnetic device (205) protrudes from said first roadbed end (annotated Fig. 3A below) and said first end of said second magnetic device (210) is recessed (in recess 215) into said first roadbed end (annotated Fig. 3A below). 
Cochella does not explicitly teach that the magnetic devices are aiding in the alignment of said plurality of contacts and said adjacent contacts when said roadbed is connected to said adjacent roadbed. 
However, the combination of Cochella with DeVito (see claim 1 rejection above) would satisfy the feature of “aiding in the alignment of said plurality of contacts and said adjacent contacts when said roadbed is connected to said adjacent roadbed,” since the magnetic devices of Cochella  aid in the alignment of adjacent roadbeds. 
Regarding claim 4, Cochella and DeVito teach the elements of claim 2, as stated above. Cochella further teaches (Fig. 1-4): wherein said first (205) and second (210) magnetic devices are completely encapsulated by said roadbed (300)(Fig. 1)
Regarding claim 5, Cochella and DeVito teach the elements of claim 1, as stated above. Cochella does not explicitly teach that said first end of said roadbed includes a protrusion configured to mate with a recess in said adjacent roadbed, aiding in the alignment of said plurality of contacts and said adjacent contacts when said roadbed is connected to said adjacent roadbed.
However, DeVito further teaches (Fig. 1-8):  said first end of said roadbed (24) includes a protrusion (projections 50, 60) configured to mate with a recess (slots 52, 62) in said adjacent roadbed (Fig. 2), aiding in the alignment of said plurality of contacts (44) and said adjacent contacts (44) when said roadbed (24) is connected to said adjacent roadbed (26). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Cochella to include a recess and a protrusion on roadbeds to mate adjacent roadbeds, as taught by DeVito, to secure adjacent roadbeds to one another in the vertical direction (para. 0041, lines 1-3). 
Regarding claim 6, Cochella and DeVito teach the elements of claim 5, as stated above. Cochella does not explicitly teach said first end of said roadbed includes a recess configured to mate with a protrusion in said adjacent roadbed, aiding in the alignment of said plurality of contacts and said adjacent contacts when said roadbed is connected to said adjacent roadbed.
However, DeVito further teaches (Fig. 1-8):  said first end of said roadbed (24) includes a recess (slots 52, 62) configured to mate with a protrusion (projections 50, 60) in said adjacent roadbed (Fig. 2), aiding in the alignment of said plurality of contacts (44) and said adjacent contacts (44) when said roadbed (24) is connected to said adjacent roadbed (26). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Cochella to include a recess and a protrusion on roadbeds to mate adjacent roadbeds, as taught by DeVito, to secure adjacent roadbeds to one another in the vertical direction (para. 0041, lines 1-3). 
Regarding claim 7, Cochella and DeVito teach the elements of claim 1, as stated above. Cochella does not explicitly teach that the plurality of contacts includes at least two leaf springs, aiding in the electrical connection between said plurality of contacts and said adjacent contacts. 
However, DeVito further teaches (Fig. 1-8): said plurality of contacts (44) includes at least two leaf springs (80), aiding in the electrical connection between said plurality of contacts (44) and said adjacent contacts (44). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Cochella to include two leaf springs, as taught by DeVito, to “independently bias both sides of the track apart, thereby allowing separate separation distances and thus allow some relative twisting” (para. 0043, lines 10-13). Additionally, the inclusions of the springs can ensure the roadbed “automatically fit itself appropriately into the encountered shape” (para. 0051). 
Regarding claim 8, Cochella and DeVito teach the elements of claim 1, as stated above. Cochella does not explicitly teach that the plurality of contacts includes at least two compression springs, aiding in the electrical connection between said plurality of contacts and said adjacent contacts. 
However, DeVito further teaches (Fig. 1-8): said plurality of contacts (44) includes at least two compression springs (80), aiding in the electrical connection between said plurality of contacts (44) and said adjacent contacts (44). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Cochella to include two compression springs, as taught by DeVito, to “independently bias both sides of the track apart, thereby allowing separate separation distances and thus allow some relative twisting” (para. 0043, lines 10-13). Additionally, the inclusions of the springs can ensure the roadbed “automatically fit itself appropriately into the encountered shape” (para. 0051). 
Regarding claim 9, Cochella and DeVito teach the elements of claim 1, as stated above. Cochella does not explicitly teach that the plurality of contacts includes at least two torsion springs, aiding in the electrical connection between said plurality of contacts and said adjacent contacts. 
However, DeVito further teaches (Fig. 1-8): said plurality of contacts (44) includes at least two torsion springs (80), aiding in the electrical connection between said plurality of contacts (44) and said adjacent contacts (44). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Cochella to include two torsion springs, as taught by DeVito, to “independently bias both sides of the track apart, thereby allowing separate separation distances and thus allow some relative twisting” (para. 0043, lines 10-13). Additionally, the inclusions of the springs can ensure that roadbed “automatically fit itself appropriately into the encountered shape” (para. 0051). 
Regarding claim 10, Cochella teaches (Fig. 1-4): A model train system (Fig. 1) comprising a model track having a plurality of track segments (200A-200D), wherein each track segment is configured to mated with two other segments (Fig. 1), and a model train (110) having a plurality of wheels configured for movement over said model track (Fig. 1), each track segment comprising: a roadbed (300) having first and second ends (annotated Fig. 3A below); first and second rail segments (310, 320) connected to said roadbed (300), each rail segment (310, 320) having a first end proximate said first roadbed end and a second end proximate said second roadbed end (annotated Fig. 3A below); a first magnetic device (205) on said first roadbed end (annotated Fig. 3A below), said first magnetic device (205) having a first end facing an adjacent track having a third magnetic device (210)(para. 0028; Fig. 2 and 3A-3D), said first end of said first magnetic device (205) having one of a north and south pole (para. 0026, lines 5-8); wherein said third magnetic device (210) has a first end facing said roadbed (300)(Fig. 2 and 3A-3D), said first end of said third magnetic device (210) having a pole that is opposite, and is therefore attracted to, said first end of said first magnetic device (para. 0026, lines 5-8), said attraction maintaining a connection between said roadbed and said adjacent roadbed after said two roadbeds have been moved into close proximity to one another (para. 0029, lines 6-10). 
Cochella does not explicitly teach a plurality of contacts on said first roadbed end, a first one of said plurality of contacts being electrically connected to said first rail segment, and a second one of said plurality of contacts being electrically connected to said second rail segment; and wherein said plurality of contacts are configured to come into physical contact with adjacent contacts on said adjacent roadbed when said roadbed is connected to said adjacent roadbed, thereby electrically connecting said first rail segment to a third rail segment on said adjacent roadbed, and said second rail segment to a fourth rail segment on said adjacent roadbed.
However, DeVito teaches (Fig. 1-8): a plurality of contacts (44) on a first roadbed (24) end (Fig. 2), a first one (44) of said plurality of contacts being electrically connected (para. 0048) to a first rail segment (34), and a second one (44) of said plurality of contacts being electrically connected to said second rail segment (44’) (para. 0048); and wherein said plurality of contacts (44) are configured to come into physical contact with adjacent contacts (44) on an adjacent roadbed (26) when said roadbed (24) is connected to said adjacent roadbed (26), thereby electrically connecting said first rail segment (34) to a third rail segment (34) on said adjacent roadbed (para. 0048), and said second rail segment (34’) to a fourth rail segment (34’) on said adjacent roadbed (26)(Fig. 2).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use the roadbed and magnetic connection structure of Cochella to support and connect the power supplying rails taught by Devito, in order to provide a magnetic connection between powered rail sections that guides the sections into the proper position for connection.
Regarding claim 11, Cochella and DeVito teach the elements of claim 10, as stated above. Cochella further teaches (Fig. 1-4): a second magnetic device (210) on said first roadbed end (annotated Fig. 3A below), said second magnetic device (210) having a first end (Fig. 3C) facing said adjacent track that has a pole opposite said first end of said first magnetic device (205) (para. 0026; Fig. 2 and 3A-3D) and configured to attract a fourth magnetic device (205) on said adjacent roadbed.
Regarding claim 12, Cochella and DeVito teach the elements of claim 11, as stated above. Cochella further teaches (Fig. 1-4): said first end of said first magnetic device (205) protrudes from said first roadbed end (annotated Fig. 3A below) and said first end of said second magnetic device (210) is recessed (in recess 215) into said first roadbed end (annotated Fig. 3A below). 
Cochella does not explicitly teach that the magnetic devices are aiding in the alignment of said plurality of contacts and said adjacent contacts when said roadbed is connected to said adjacent roadbed. 
However, the combination of Cochella with DeVito (see claim 1 rejection above) would satisfy the feature of “aiding in the alignment of said plurality of contacts and said adjacent contacts when said roadbed is connected to said adjacent roadbed,” since the magnetic devices of Cochella also aid in the alignment of adjacent roadbeds. 
Regarding claim 13, Cochella and DeVito teach the elements of claim 11, as stated above. Cochella further teaches (Fig. 1-4): wherein said first (205) and second (210) magnetic devices are completely encapsulated by said roadbed (300).
Regarding claim 14, Cochella and DeVito teach the elements of claim 10, as stated above. Cochella does not explicitly teach that said first end of said roadbed includes a protrusion configured to mate with a recess in said adjacent roadbed.
However, DeVito further teaches (Fig. 1-8):  said first end of said roadbed (24) includes a protrusion (projections 50, 60) configured to mate with a recess (slots 52, 62) in said adjacent roadbed (Fig. 2). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Cochella to include a recess and a protrusion on roadbeds to mate adjacent roadbeds, as taught by DeVito, to secure adjacent roadbeds to one another in the vertical direction (para. 0041, lines 1-3). 
Regarding claim 15, Cochella and DeVito teach the elements of claim 14, as stated above. Cochella does not explicitly teach said first end of said roadbed includes a recess configured to mate with a protrusion in said adjacent roadbed, aiding in the alignment of said plurality of contacts and said adjacent contacts when said roadbed is connected to said adjacent roadbed.
However, DeVito further teaches (Fig. 1-8):  said first end of said roadbed (24) includes a recess (slots 52, 62) configured to mate with a protrusion (projections 50, 60) in said adjacent roadbed (Fig. 2). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Cochella to include a recess and a protrusion on roadbeds to mate adjacent roadbeds, as taught by DeVito, to secure adjacent roadbeds to one another in the vertical direction (para. 0041, lines 1-3).
Regarding claim 16, Cochella and DeVito teach the elements of claim 10, as stated above. Cochella does not explicitly teach that each one of said first and second ones of said plurality of contacts includes a leaf spring.
However, DeVito further teaches (Fig. 1-8): each one of said first and second ones of said plurality of contacts (44) includes a leaf spring (80). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Cochella to include leaf springs, as taught by DeVito, to “independently bias both sides of the track apart, thereby allowing separate separation distances and thus allow some relative twisting” (para. 0043, lines 10-13). Additionally, the inclusions of the springs can ensure that the roadbed “automatically fit itself appropriately into the encountered shape” (para. 0051).
Regarding claim 17, Cochella and DeVito teach the elements of claim 10, as stated above. Cochella does not explicitly teach that each one of said first and second ones of said plurality of contacts includes a coil spring.
However, DeVito further teaches (Fig. 1-8): each one of said first and second ones of said plurality of contacts (44) includes a coil spring (80). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Cochella to include coil springs, as taught by DeVito, to “independently bias both sides of the track apart, thereby allowing separate separation distances and thus allow some relative twisting” (para. 0043, lines 10-13). Additionally, the inclusions of the springs can ensure that the roadbed “automatically fit itself appropriately into the encountered shape” (para. 0051).
Regarding claim 18, Cochella and DeVito teach the elements of claim 10, as stated above. Cochella does not explicitly teach that each one of said first and second ones of said plurality of contacts includes a torsion spring.
However, DeVito further teaches (Fig. 1-8): each one of said first and second ones of said plurality of contacts (44) includes a torsion spring (80). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Cochella to include torsion springs, as taught by DeVito, to “independently bias both sides of the track apart, thereby allowing separate separation distances and thus allow some relative twisting” (para. 0043, lines 10-13). Additionally, the inclusions of the springs can ensure that the roadbed “automatically fit itself appropriately into the encountered shape” (para. 0051).
Regarding claim 19, Cochella teaches (Fig. 1-4): A track segment (200A-200D) for a model train (110), comprising: a roadbed (300) having first and second ends (annotated Fig. 3A below); first and second rail segments (310, 320) connected to said roadbed (300), each rail segment (310, 320) having a first end proximate said first roadbed end and a second end proximate said second roadbed end (Fig. 3A); a first magnetic device (205) on said first roadbed end (annotated Fig. 3A below), said first magnetic device (205) having a first end facing an adjacent track, said first end of said first magnetic device (205) having one of a north and south pole (para. 0026, lines 5-8); a second magnetic device (210) on said first roadbed end (annotated Fig. 3A below), said second magnetic device (210) having a first end (Fig. 3C) facing said adjacent track, said first end of said second magnetic device (210) having a pole opposite that of said first end of said first magnetic device (205)(para. 0026; Fig. 2 and 3A-3D); wherein said first end of said first magnetic device (205) is configured to attract a first end of a third magnetic device (210) on said adjacent roadbed (para. 0026, lines 5-8; Fig. 2), and said first end of said second magnetic device (210) is configured to attract a first end of a fourth magnetic device (205) on said adjacent roadbed (Fig. 2), said attractions holding said roadbed in physical connection with said adjacent roadbed (Fig. 1-2). 
Cochella does not explicitly teach a first contact on said first roadbed end, said first contact being electrically connected to said first rail segment; a second contact on said first roadbed end, said second contact being electrically connected to said second rail segment; and wherein said first and second contacts are configured to come into physical contact with third and fourth contacts, respectively, on said adjacent roadbed when said roadbed is connected to said adjacent roadbed, thereby electrically connecting said first and second rail segments to third and fourth rail segments, respectively, on said adjacent roadbed. 
However, DeVito teaches (Fig. 1-8): a first contact (44) on a first roadbed end (24)(Fig. 2), said first contact (44) being electrically connected (para. 0048) to a first rail segment (34); a second contact (44) on said first roadbed end (Fig. 2), said second contact (44) being electrically connected to said second rail segment (34’)(para. 0048); and wherein said first and second contacts (44) are configured to come into physical contact with third and fourth contacts (44)(Fig. 2 and 7), respectively, on said adjacent roadbed (26) when said roadbed (24) is connected to said adjacent roadbed (26), thereby electrically connecting said first (34) and second (34’) rail segments to third (34) and fourth (34’) rail segments, respectively, on said adjacent roadbed (para. 0048; Fig. 2). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use the roadbed and magnetic connection structure of Cochella to support and connect the power supplying rails taught by Devito, in order to provide a magnetic connection between powered rail sections that guides the sections into the proper position for connection.
Regarding claim 20, Cochella and DeVito teach the elements of claim 1, as stated above. Cochella does not explicitly teach that at least portions of said first and second contacts are spring-like in that they are configured to move inward when said roadbed is moved into physical contact with said adjacent roadbed. 
However, Devito further teaches (Fig. 1-8): at least portions of said first and second contacts (44, 88) are spring-like (with spring 88) in that they are configured to move inward (compressed) when said roadbed (24) is moved into physical contact with said adjacent roadbed (26). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Cochella to spring-like contacts, as taught by DeVito, to “independently bias both sides of the track apart, thereby allowing separate separation distances and thus allow some relative twisting” (para. 0043, lines 10-13). Additionally, the inclusions of the springs can ensure that the roadbed “automatically fit itself appropriately into the encountered shape” (para. 0051). 
The first and second contacts have been given their broadest reasonable interpretation and are being construed as both the connecting pins (44) and the compression springs (80), since they both serve as intermediate parts connecting between two adjacent roadbeds. 

    PNG
    media_image1.png
    445
    655
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-4150789-A: Teaches that each socket and/or plug is connected to a rail carried by the track section by means of a resilient or spring electrical connecting element which extends up across the cut away portion of the base of the section to engage the underside of the end of the respective rail.
US-6176760-B1: Teaches that the power supply rails of the body are provided by respective conductive helical springs extending across the links; the spring supplies electrical power to a toy car. 
US-6796509-B1: Teaches that there is at least one snap fit connection on each track segment end 30, 32; The snap fit connection includes a male member 24 and a complementary female member 22 for snapping together and connecting adjacent track segments 10, 10'; The snap fit connectors 22, 24 are used for removably attaching adjacent track segments 10, 10' with respect to the interlocking portions of the complementary male 24 and female 22 members. 
US-20160074762-A1: Teaches two main track end faces and at least one magnetic element embedded within the main track thickness at each main track end face. 
US-9789416-B2: Teaches adjacent supports 100 may be releasably interconnected to form a track layout using magnetic attraction between opposing coupling elements 114; The north/south pole orientation of the magnet pairs 170, 174 and 172, 176 enable the strong, but releasable, coupling of adjacent supports 100, 168.
US-10022640-B2: Teaches that each track element comprises a pair of track elements configured to hold and guide wheels of a toy train during movement of the toy train on the toy train track structure and wherein the abutting magnetic coupling of track elements effects alignment of tracks of the respective toy train track elements, and wherein the magnets of the abutted edges are configured to be attracted to each other and not repelled regardless of inverted abutment of the edges.
US-10758834-B2: Teaches that each track segment includes at least one magnetic element embedded within a thickness of the track segment; each track segment can be directly connectable to other track segments through the magnetic element. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617